Damron, J. This complaint was filed on July 13, 1944 by the above named claimant pro se. It seeks an award for $45.20 for one carload of sand sold and delivered to the Department of Public "Works and Buildings, Division of Highways. The record consists of the complaint and the report of the Division of Highways, said report having been filed August 19, 1944. The report discloses that the Division of Highways, acting by and through its district engineer, placed an order for a carload of sand with the Missouri Gravel Company, Moline, Illinois. This order was dated June 13, 1943, and bore the No. D-51493. The actual volume of sand was not designated, but the grade of sand, the rate per ton, and the shipping destination were previously agreed upon. Shipment of the sand was made as per order by the Missouri Gravel Company, a subsidiary of claimant, and was received and used by the Division of Highways at Meredosia, Illinois. The freight charges on the sand were paid by the Division of Highways. This report further shows that thereafter, the Division of Highways received no invoices on this sand and for that reason the claim has never been paid. The complaint shows that the car of sand contained 113,000 lbs. @ 80c per ton, or $45.20. Appropriation had been made and funds were available for the payment of such purchases used by the Division, but inasmuch as the appropriation had lapsed, the Division of Highways could not schedule and pay claimant’s invoices from current appropriation and funds. We have repeatedly held that where goods, wares, and merchandise have been furnished to the State on the order of employees of the respondent who had the proper authority to order said goods and that the charges therefor, were fair, reasonable and customary, and that the appropriation had lapsed without any fault or neglect on the part of the claimant, an award will be made for the amount or value of said goods. (Rock Island Sand and Gravel Company vs. State of Illinois, 8 C. C. R. 165.) An award is therefore entered in favor of the claimant for the use of the Missouri Gravel Company, its subsidiary, in the sum of $45.20.